Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 1, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  141810(75)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices



  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DIRECTOR OF THE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
            Plaintiffs-Appellants,
                                                                   SC: 141810
  v                                                                COA: 289724
                                                                   Ingham CC: 07-000970-CE
  TOWNSHIP OF WORTH,
             Defendant-Appellee.
  ________________________________________


         On order of the Chief Justice, the motion by the Michigan Association of Realtors
  for leave to file a brief amicus curiae is considered, and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 1, 2011                      _________________________________________
                                                                              Clerk